DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/428,545 filed on August 4th, 2021. Claims 1-11 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application JP 2019-022136 filed on February 8th, 2019. A certified copy was received on August 4th, 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 4th, 2021 and February 17th, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.


Claim Objections
	Regarding Claim 1 (lines 8-9), please change the recitation of “the carrier defines pinion shaft insertion holes in which pinion shafts are respectively inserted” to - - the carrier defines pinion shaft insertion holes in which the pinion shafts are respectively inserted - - as antecedent basis has already been established in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1 (lines 12-15), in the recitation of “a straight line that penetrates the bevel gear shaft insertion holes overlaps with a plurality of the pinion shaft insertion holes in a circumferential direction, and the bevel gear shaft passes through a center of a circle that connects the pinion shaft insertion holes” it is unclear from the disclosure how the straight line (Fig. 3, Y) overlaps with the pinion shaft insertion holes (651a) when claim 3 recites “the straight line that penetrates the bevel gear shaft insertion holes does not pass through any of the pinion shaft insertion holes”. Applicant could amend the limitation to recite “, and a straight line that penetrates the bevel gear shaft insertion holes overlaps the circle in a circumferential direction” to provide clarity. As seen in Fig. 3, the straight line (Y) clearly overlaps with the circle (Im) defined by the pinion shaft insertion holes (651a) in the circumferential direction. Support for such an amendment can by found in at least Fig. 3. The lack of clarity renders the claim indefinite.

	Claims 2-11 are rejected based upon their dependency to a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 8,508,090), hereinafter Tanaka, in view of Soybel et al. (US 8,083,628), hereinafter Soybel.
Regarding Claim 1, Tanaka teaches a power transmission device (Fig. 1, “transaxle” 11) comprising:
a planetary gear (“planetary gear” 15) including a carrier (“carrier” 30), and pinion gears (“pinion gears” 29) supported by pinion shafts (“shafts” 29a);
a differential gear (“differential gear” 16) including a bevel gear (“pinion gear” 36) supported by a bevel gear shaft (“pinion shaft” 36a), and side gears (“side gears” 37a, 37b) engaged with the bevel gear (36); 
a differential case (“differential case” 31) in which the differential gear (16) is arranged (see Fig. 1), 
wherein the carrier (30) defines pinion shaft insertion holes (Examiner Fig. 1, IH1) in which pinion shafts (Fig. 1, 29a) are respectively inserted (see Fig. 1), 
the differential case (31) defines bevel gear shaft insertion holes (Examiner Fig. 1, IH2) in which the bevel gear shaft (Fig. 1, 36a) is inserted, 
a straight line (Examiner Fig. 1, Y) that penetrates the bevel gear shaft insertion holes (IH2) overlaps with the pinion shaft insertion holes (IH1) in a circumferential direction, the straight line (Y) defined by the bevel gear shaft (Fig. 1, 36a) passes through a center of a circle that connects the pinion shaft insertion holes (Examiner Fig. 1, IH1; see 112(b) rejection above),
when viewed along an axial direction, the pinion shafts (Fig. 1, 29) do not overlap the side gears (37a, 37b), with the side gears (37a, 37b) being arranged radially inwardly than the pinion shafts (29).
Tanaka does not teach “a differential gear including a bevel gear supported by a bevel gear shaft, and side gears engaged with the pair of bevel gears…the bevel gear shaft passes through a center of a circle that connects the pinion shaft insertion holes”. In other words, Tanaka only teaches a single bevel gear supported on a single bevel gear shaft.
  Soybel teaches a differential gear (Fig. 2, “pinion gears” 44, 46 and “side gears” 60, 62) including a bevel gear (44, 46) supported by a bevel gear shaft (“stub shafts” 36, 38), and side gears (60, 62) engaged with the pair of bevel gears (44, 46),
the bevel gear shaft (36, 38) passes through a center (“hole” 40) of a circle that connects bevel gear shaft insertion holes (“cross holes” 50, 52).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the single bevel gear design taught by Tanaka with the multiple bevel gear design taught by Soybel, such that “a differential gear including a bevel gear supported by a bevel gear shaft, and side gears engaged with the pair of bevel gears…the bevel gear shaft passes through a center of a circle that connects the pinion shaft insertion holes”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of increasing the torque capacity of the differential gear taught by Tanaka. 

    PNG
    media_image1.png
    415
    473
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 1 of Tanaka
Regarding Claim 2, Tanaka and Soybel teach the power transmission device according to claim 1, 
Tanaka teaches wherein the straight line (Examiner Fig. 1, Y) that penetrates the bevel gear shaft insertion holes (IH2) passes through an area adjacent to one of the pinion shaft insertion holes (IH1), and an area adjacent to another of the pinion shaft insertion holes (IH1).

Regarding Claim 4, Tanaka and Soybel teach the power transmission device according to claim 1, 
Tanaka teaches wherein the carrier (Fig. 1, 30) and the differential case (right side portion of 31) are formed integrally (see Fig. 1).  

Regarding Claim 5, Tanaka and Soybel teach the power transmission device according to claim 1, further comprising:
Tanaka teaches a motor (Fig. 1, “motor” M) connected upstream of the planetary gear (15); and 
a drive shaft (“drive shaft” 41) connected downstream of the differential gear (16), 
the drive shaft (41) penetrating through a region surrounded by an inner circumference of the motor (M).  

Regarding Claim 6, Tanaka and Soybel teach the power transmission device according to claim 1, 
Tanaka teaches wherein when viewed along a radial direction, the pinion gears (Fig. 1, 29) overlap teeth of the side gears (37b).  

Regarding Claim 8, Tanaka and Soybel teach the power transmission device according to claim 2, 
Tanaka teaches wherein the carrier (Fig. 1, 30) and the differential case (right side portion of 31) are formed integrally.  

Regarding Claim 10, Tanaka and Soybel teach the power transmission device according to claim 5, 
Tanaka teaches wherein the carrier (Fig. 1, 30) and the differential case (right side portion of 31) are formed integrally.  
Regarding Claim 11, Tanaka and Soybel teach the power transmission device according to claim 6, 
Tanaka teaches wherein the carrier (Fig. 1, 30) and the differential case (right side portion of 31) are formed integrally.  

Allowable Subject Matter
Claims 3, 7 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Kira (US 7,549,940) listed in the attached "Notice of References Cited" discloses a similar power transmission device comprising an integral differential case and planetary carrier related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659